NATIONWIDE VARIABLE INSURANCE TRUST American Funds NVIT Global Growth Fund Supplement dated July 30, 2012 to the Summary Prospectus dated April 30, 2012 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective September 1, 2012, the information under the heading “Portfolio Management,” under the subheading “Portfolio Counselors,” on page 3 of the Summary Prospectus is deleted and replaced with the following: Portfolio Manager Title Length of Service Steven T. Watson Senior Vice President – Capital World Investors, a division of Capital Research Since 1990 Paul A. White Senior Vice President – Capital World Investors, a division of Capital Research Since 1999 Martin Jacobs Senior Vice President – Capital World Investors, a division of Capital Research Since 2001 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
